Citation Nr: 0900794	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-35 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had honorable active service from March 1977 to 
July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in St. Petersburg, Florida in October 2008.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims folder contains competent evidence reflecting that 
the veteran has a psychological disorder variously 
characterized as major depressive disorder, mood disorder, 
and PTSD.  

The record also indicates that the veteran's psychological 
disabilities may be associated with active service.  Service 
treatment records show that the veteran was seen for 
emotional problems in June 1978 and a diagnosis of adjustment 
reaction was made.  Furthermore, the veteran was treated for 
a skin disorder on several occasions during service and was 
subsequently service-connected for a skin disorder.  
Significantly, a July 1982 VA examination report for her skin 
notes that the skin disorder may be stress related.  Thus, it 
is conceivable that the veteran's psychological disabilities 
were manifested during service through her skin disorder.  In 
view of this, the veteran should be afforded a VA examination 
to identify her current, correct psychiatric diagnosis(es) 
and to specifically address whether any are related to 
service as detailed below.  38 C.F.R. § 3.159(c)(4) (2008).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and likely etiology of any 
currently diagnosed psychiatric disorder.  
The claims folder should be made 
available to the examiner for review and 
all indicated testing should be 
conducted.  Based on the examination and 
review of the record, the examiner should 
identify all psychiatric impairment that 
is present and describe the nature of any 
that has been identified.  As to any 
psychiatric disorder diagnosed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the condition is related to the 
veteran's service, including the 
adjustment reaction noted in the service 
treatment records.  The examiner should 
also offer an opinion as to whether it is 
at least as likely as not that the 
veteran's psychological disabilities were 
manifested during service through her 
skin disorder.  If the examiner concludes 
that the veteran has PTSD, the examiner 
should further identify the stressors 
considered to have caused the disorder.  

The opinion should adequately summarize 
the relevant history and clinical 
findings, and provide explanations as to 
all medical conclusions rendered.  

2.  After completing any additional 
development as may be indicated after the 
above development is accomplished, 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and her representative with a 
Supplemental Statement of the Case and 
allow the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




